      Case 2:18-cv-00171 Document 89 Filed on 05/18/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 May 18, 2020
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,      §
                               §
VS.                            § CIVIL ACTION NO. 2:18-CV-171
                               §
SAM KANE BEEF PROCESSORS, LLC, §
et al,                         §
                               §
       Defendants.             §

                     ORDER VACATING FINAL JUDGMENT

       Before the Court is Intervenor Unpaid Cattle Suppliers’ “Motion to Vacate or

Amend Final Judgment or to Obtain Relief From Final Judgment and for Entry of a

Scheduling Order and Order to Mediate” (D.E. 88). After due consideration, the Court

GRANTS the motion, VACATES the Final Judgment (D.E. 87), and ORDERS this case

reopened. The Court will contact the parties regarding a scheduling order and mediation.

       ORDERED this 18th day of May, 2020.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




1/1
